Citation Nr: 1535226	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim of service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
I

NTRODUCTION

The Veteran served on active duty from September 1970 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO reopen the Veteran's previously denied claim for service connection for PTSD, but denied it on the merits.  In March 2010, the Veteran filed a notice of disagreement (NOD) with the decision.  The RO issued a statement of the case (SOC) in May 2012, which found that the Veteran had submitted new and material evidence to reopen the claim for service connection for PTSD, but denied the claim on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Also, the Veteran's appeal original encompassed claims for service connection for right leg arthritis/bursitis, a right knee disorder, a left knee disorder, and bilateral hearing loss.  However, during the June 2015 Board hearing, the Veteran withdrew his appeal as to those issues.  See 8 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

As regards characterization of the remaining matters on appeal, the Board notes that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to PTSD as encompassing both matters as set forth on the title page.

As will be discussed in more detail below, the Board notes that the Veteran's claim for service connection for PTSD was initially denied in May 2005.  After the Veteran filed his claim to reopen in March 2007, the RO denied the Veteran's claim in August 2007 and July 2008.  However, following the issuance of those rating decisions, the Veteran submitted additional evidence in support of his claim, warranting reconsideration.  As new and material evidence was submitted within one year of the August 2007 rating decision, this decision is not considered to be final and, in turn, the Board finds that the claim has been ongoing since the March 2007 claim to reopen.  See 38 C.F.R. § 3.156(b) (2014).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a May 2005 rating decision, the RO denied service connection for PTSD.  The Veteran expressed timely disagreement with that decision but did not perfect an appeal as to the denial after the issuance of the June 2006 SOC.

3.  New evidence associated with the claims file since the May 2005 denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.

4. Although the Veteran has not alleged a stressor related to combat or to fear associated with hostile military or terrorist activities, his alleged stressor of harassment by his commanding officer has essentially been established by competent and credible lay statements, as well as the Veteran's service treatment and personnel records.  

4.  The Veteran has been diagnosed with PTSD, the symptoms of which have been medically linked to the Veteran's reported in-service stressor, the occurrence of which has been.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As additional evidence received since the RO's May 2005 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5103,5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable dispositions of the request to reopen the claim for service connection for PTSD and the underlying claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.


II.  Petition to Reopen

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran's claim for service connection for PTSD was previously denied in a May 2005 rating decision.  The pertinent evidence then of record consisted of his service treatment and personnel records, VA treatment records dated through April 2004, and the Veteran's lay statements.  On this record, the RO denied the Veteran's claim finding that the Veteran's VA treatment records failed to indicate a diagnosis of PTSD that related to the Veteran's military service.  Additionally, the RO found that the evidence of record failed to establish the occurrence of the Veteran's reported in-service stressor.

The Veteran was notified of the decision that same month.  In June 2005, he expressed timely disagreement with that decision.  Thereafter, the RO issued a SOC in June 2006, but the Veteran did not perfect an appeal; as such, the June 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO received the Veteran's request to reopen his claim in March 2007.  The RO issued a rating decision in August 2007 in which it declined the Veteran's claim on the merits because the evidence of record failed to show a verified stressor or a confirmed diagnosis of PTSD.  From the time the RO issued the August 2007 rating decision, the Veteran has continuously prosecuted his claim.  For example, in January 2008, the Veteran submitted a statement in support of his claim detailing his in-service stressor and a letter from his private psychologist linking the Veteran's PTSD to his military service.  

While the RO issued subsequent rating decisions in July 2008 and May 2009, the Veteran continued to submit additional evidence in support of his claim within one year from the when the rating decision was issued.  Thus, given the lack of finality of the August 2007 rating decision pursuant to 38 C.F.R. § 3.156(b), the Board finds that this current appeal stems from the Veteran's March 2007 claim to reopen.  Thus, the issue is whether new and material evidence has been received since the May 2005 final decision

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's September 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the May 2005 rating decision includes VA treatment records, private treatment records, April 2007 and August 2011 VA examination reports and opinions, lay statements from the Veteran, including his June 2015 Board hearing testimony, and lay statements from the Veteran's fellow service members regarding his in-service experiences.

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for PTSD.  The Board finds that the evidence is "new" in that it was not before the RO at the time of the May 2005 final denial, and it is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for PTS.  Specifically, this evidence, relates to unestablished facts necessary to substantiate the claim for service connection-whether the Veteran suffers from PTSD and whether it is in some way attributable to his alleged in-service stressor.  Moreover, when considered in light of  Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the new evidence is material if, at a minimum, triggers the Secretary's duty to obtain an examination/ opinion), this evidence provides a reasonable possibility of substantiating the claim for service connection for PTSD.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


III.  Service Connection

As mentioned previously, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he currently suffers from PTSD as a result of his service in the United States Coast Guard.  Specifically, the Veteran alleges that his disability is a result of the harassment he was subjected to by his commanding officer aboard the U.S.S. Jarvis.  See Hearing Transcript, June 2015.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.]

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).

On  July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, it is noted that the Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to the claim herein decided.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  

Here, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, service connection for PTSD is warranted.   

With regard to the Veteran's alleged stressor, the Board finds that the competent, credible, and probative evidence of records establishes that the Veteran was subjected to harassment aboard the U.S.S. Jarvis at the hands of his commanding officer.  

The Veteran's in-service stressor falls into a category of situations in which it is not unusual for there to be an absence of service records documenting the events which the Veteran alleges. See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Notably, 38 C.F.R. § 3.304(f)(3)  reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).   Here, the Veteran's alleged in-service harassment is akin to personal assault.

The Veteran's service treatment records indicate multiple psychiatric-related complaints.  For example, in March 1972, the Veteran stated that he wanted to see a psychiatrist before he did something he would regret, and he stated that he felt aggression toward his other shipmates.  Also, in a June 1973 statement made in connection with a general court-martial, the expressed frustration at what he perceived as his command unit's attempt to build a record against him to justify an administrative discharge by "looking for every minor infraction that could be imagined."  Rebuttal of Allegations, June 1973.  On February 1975 discharge examination, the Veteran was found to suffer from mild anxiety.

Additionally, in support of his claim, the Veteran submitted a number of statements from fellow service members that served with the Veteran aboard the U.S.S. Jarvis or knew the Veteran during service that described the treatment of the Veteran, including being brought before the Captain for trivial offenses.  See Letter from W.S., May 2010.  Another statement, received in July 2011, also states that the Veteran was subjected to extra details as punishment.  The Board points out that at, in a July 2011 Decision Review Officer Conference Report, the Veteran's reported stressor of in-service harassment aboard the U.S.S. Jarvis was deemed corroborated rated and conceded.  The Veteran has also alleged another in-service stressor, related to his boat running aground which has been verified; however, the record shows that the Veteran primary stressor is the harassment he suffered at the hands of his commanding officer.

In light of this evidence, the Board finds that the Veteran's in-service stressor of harassment by his commanding officer aboard the U.S.S. Jarvis has been verified.  Thus, the remaining questions are whether the Veteran has a valid diagnosis of PTSD under the DSM-IV criteria, and whether that diagnosis is related to his in-service stressor.

In April 2007, the Veteran was afforded a VA mental disorders examination. in April 2007.  During the examination, the Veteran described his experiences with his commanding officer, and he stated that those experiences have caused a lasting and negative impact on his life.  Additionally, the Veteran also described the circumstances surrounding his ship running aground.  The Veteran stated that he experienced nightmares related to his conflicts with his commanding officer, and that, in his dreams, he imagines throwing his commanding officer over-board.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD due to his ship running aground (which at the time was the only verified stressor).  Instead, the VA examiner stated that the Veteran's PTSD symptoms were related to his problems with his commanding officer aboard the U.S.S. Jarvis (which had not been verified at that point).

In support of his claim, the Veteran submitted a number of private treatment records from Dr. T.I. which linked the Veteran's PTSD to the harassment he received at the hands of his commanding officer.  In a February 2009 psychological evaluation, the Veteran described his experiences with his commanding officer, and stated that he even considered suicide in-service as a way to get away from his commanding officer.  In the evaluation report, the psychologist stated that, in his opinion, the Veteran appeared to be traumatized through a focused campaign of threats and harassment while crewing the U.S.S. Jarvis instigated by his commanding officer.  The psychologist stated that the Veteran's response involved extreme fear and extreme helplessness.  The psychologist also stated that the Veteran experienced persistent, intrusive and distressing recollections of his stressor, and that he persistent avoids stimuli associated with his stressor.  The psychologist also noted that the Veteran's symptoms included increased arousal, sleep disturbances, irritability, and an exaggerated startle response.  In conclusion, the psychologist diagnosed the Veteran with PTSD and specifically linked the Veteran's disability to his military service.

In August 2011, the Veteran was afforded another VA examination.  The examination report reflects a diagnosis of PTSD, rendered in accordance with the DSM-IV criteria.  After reviewing the Veteran's relevant pre-service, service, and post-service history, the examiner described in detail the Veteran's in-service stressor-namely, the ill treatment and harassment that the Veteran's received from his commanding officer.  The examiner stated that this stressor was adequate to support a DSM-IV diagnosis of PTSD, and that the Veteran's disorder met each of the diagnostic criteria for PTSD.  The examiner further indicated that the Veteran's diagnosis of PTSD was related to his only stressor, the harassment he received aboard the U.S.S. Jarvis.

VA is not free to ignore a medical opinion or pertinent medical findings (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject such a medical opinion based on its own medical judgment (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is based on lay assertions.  The fact that the medical opinions of record, including the VA and private medical opinions were based, in part, on the Veteran's lay assertions does not diminish the probative value of the opinion unless the lay statements are deemed not credible.  Such is not the case here.  In fact, the Veteran has consistently described his in-service experiences and symptomatology, as documented in his VA treatment records, private treatment records, VA examinations, and his statements regarding his in-service experiences have been corroborated by lay statements from former service members who served alongside the Veteran.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Given the totality of the competent lay and medical evidence of record-to particularly include service treatment and personnel records, and lay statements regarding the Veteran's in-service stressors, and private and VA medical records and opinions-and with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the Veteran has a valid diagnosis of PTSD under the DSM-IV criteria, a verified stressor, and competent, probative evidence linking that diagnosis to the Veteran's in-service stressor.  Thus, the Board finds that the criteria for service connection for PTSD are met.


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, the Veteran's claim is reopened.

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


